
	

113 HR 4704 IH: To expand the PROTECT Our Children Act of 2008 to include combating the transfer of permanent custody or control of a minor in contravention of a required legal procedure, and for other purposes.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4704
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Langevin) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To expand the PROTECT Our Children Act of 2008 to include combating the transfer of permanent
			 custody or control of a minor in contravention of a required legal
			 procedure, and for other purposes.
	
	
		1.Expansion of definition of child exploitationParagraph (1) of section 2 of the PROTECT Our Children Act of 2008 (42 U.S.C. 17601(1)) is amended
			 by inserting before the period at the end the following: , or the offer to engage or engaging in the transfer of permanent custody or control of a minor in
			 contravention of a required legal procedure.
		
